DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicants’ election without traverse of A) PDE3B, B) piceatanol, and D) Alzheimer’s disease, in the reply filed on 04/15/2022, is acknowledged. 
Examiner asked for an election of species for A) PDE inhibitor, B) compounds of claim 20, C) pharmaceutically acceptable salts of claim 20, D) neurological diseases of claim 20, and E) cell damage of claim 21. Applicants provided a complaint species election of groups A, B, and D. Applicants deleted pharmaceutically acceptable salts from claim 20, and cell damage from claim 21, which renders moot the species election requirements for groups C and E. 
Examiner interprets claim 20 as employing Markush limitations: (1) a choice between a PDE inhibitor (Applicants elected PDE3B inhibitor. Examiner can withdraw Amlexanox and claims drawn to it for this Office Action) and amlexanox; and (2) a choice of one compound from the list of compounds starting from piceathanol (which applicants elected). Therefore, the scope of search for claim 20 is limited to PDE3B inhibitor and piceathanol since prior art was found (following Markush search practice).  
A search for applicants’ election species retrieved applicable obvious/103 prior art. There was no anticipatory/102 prior art found. See “SEARCH 6” through “SEARCH 8” in enclosed search notes. Therefore, an extended Markush search will not be conducted unnecessarily for additional species of groups A, B, and D in accordance with Markush Search Practice in/for/during this Office Action. 
Note that the full scope of base claim 20 has not been searched as of yet.  A search for prior art and double patent art has only been conducted on Applicants’ elected species and has not yet been extended beyond the elected species to other species following Markush search practice.
Claims 20, 23, 25, and 27-28 have been examined on the merits. 
Claim 24 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/15/2022. 
The next Office Action will properly be made FINAL if:
(1)       Applicants fail to overcome any rejection made in this Non-Final necessitating maintenance of the rejection; and/or 
(2)       Applicants overcome the prior art rejection requiring an extended Markush search of A) PDE inhibitor, B) compounds of claim 20, and/or D) neurological diseases of claim 20 that finds prior art or double patent art against groups A, B, and/or D; and/or 
(3)       Applicants’ claim amendments necessitate new grounds for rejections.  MPEP 803.02(III)(D) applies.
Current Status of 17/254,323
This Office Action is responsive to the amended claims of 04/15/2022. 
Claims 20, 23, 25, and 27-28 have been examined on the merits.  Claims 20 and 25 are currently amended.  Claims 23 and 27-28 are previously presented.
Priority
This application is a 371 of PCT/KR2019/007556, filed on 06/21/2019, which claims foreign priority to KR10-2019-0074410, filed 06/21/2019, and to KR10-2018-0071464, filed 06/21/2018.  
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
A review of the file wrapper indicates two Korean language foreign priority documents. However, since these are not in English, a judgement cannot be made as to whether it supports the instant claims, which is required to perfect foreign priority. Thus, the conditions of 35 U.S.C. § 119(a)-(d) or (f) are not met.
Therefore, the effective filing date for the instant claims is the international filing date of 06/21/2019.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/21/2020, 06/02/2021, and 03/30/2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to because Figures 14 and 15 are low resolution to the point of being unreadable. For example, it is hard to determine what is being measured on the x-axis and y-axis and what data is being tracked in each data table. 
Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 lacks a verb. More specifically, a “method of a neurodegenerative disease” (see first line of claim 20) is not an active step. Applicants are requested to amend the claim as follows -- a method of treating a neurodegenerative disease -- .  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  The “method of claim 20 wherein the thereof prevents or reduces cell death” is not grammatically correct. Claim 25 is missing a compound or method between “wherein the” and “thereof”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20, 23, 25, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over: 
PRICKAERTS (Prickaerts et al., “Investigational phosphodiesterase inhibitors in phase I and phase II clinical trials for Alzheimer’s disease”, Expert Opinion on Investigational Drugs, 26:9, pages 1033-1048, August 9, 2017, PTO-892 page 1 U), 
in view of
HASHIMOTO (Hashimoto et al., “Cilostazol induces PGI--2 production via Activation of the Downstream Epace-1/Rap2 Signaling Cascade to Increase Intracellular Calcium by PLCe and to Activate p44/42 MAPK in Human Aortic Endothelial Cells”, PLOS ONE, July 16, 2015, PTO-892 page 1 V),
in view of 
JUNG (WO 2009/061147, PTO-892 page 1 N),
and in view of 
COMA (WO 2013/061161 A2, PTO-892 page 1 O).
Claim 20 is drawn to a method of treating a neurodegenerative disease by administering a PDE3B inhibitor; and piceatanol. Claim 23 is drawn to the elected species of PDE inhibitor, PDE3B. Claim 25 is drawn to a method which prevents or reduces cell death caused by oxidative stress. Claims 27 and 28 are drawn to the elected disease of Alzheimer’s disease (AD). 
Determining the scope and contents of the prior art
PRICKAERTS teaches 5 different clinical trial studies using cilostazol, a PDE3 inhibitor, to treat AD which resulted in a positive indication for cognition enhancement (page 1039 Section 4.3.1 Cilostazol).
HASHIMOTO teaches cilostazol, a PDE3 inhibitor, inhibits both PDE3A and PDE3B (page 2).  Thus, cilostazol is interpreted as a PDE3B inhibitor (an elected species) for purposes of this rejection.
JUNG teaches a method of preferably using piceathanol to treat AD (page 33 lines 1-5, Claim 55 and page 6 lines 21-23).  
COMA teaches that AD is complex in nature and involves oxidative stress to neurons, microglia, astroglia, vascular smooth muscle cells, and endothelial cells (para [010]), which is expected to cause cell death.  Thus, uncontrolled AD is expected to increase cell death due to oxidative stress.
Ascertaining the differences between the prior art and the claims at issue
While PRICKAERTS teaches using cilostazol, a PDE3 inhibitor, to treat AD (page 1039 Section 4.3.1 Cilostazol), PRICKAERTS does not teach all the limitations of the instant claims. 
While HASHIMOTO teaches cilostazol, a PDE3 inhibitor, inhibits both PDE3A and PDE3B (page 2), HASHIMOTO does not teach all the limitations of the instant claims. 
While JUNG teaches a method of preferably using piceatanol to treat AD (page 33 lines 1-5, Claim 55 and page 6 lines 21-23), JUNG does not teach all the limitations of the instant claims. 
While COMA teaches that AD involves oxidative stress to neurons, microglia, astroglia, vascular smooth muscle cells, and endothelial cells (para [010]), which is expected to cause cell death, COMA does not teach all the limitations of the instant claims. 
Resolving the level of ordinary skill in the pertinent art
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the administration of combination PDE inhibitors and piceathanol useful in treating neurodegenerative diseases, and possesses the technical knowledge necessary to make adjustments to these combination PDE therapeutics to optimize the pharmacokinetic doses of said combination therapeutics.  Said artisan has also reviewed the problems in the art as regards to bioavailability of these compositions and understands the solutions that are widely-known in the art.
Considering objective evidence present in the application indicating
The claims are prima facie obvious in light of the combination of references:  PRICKAERTS, HASHIMOTO, JUNG, and COMA.
The artisan would be motivated to use cilostazol as a PDE3B inhibitor to treat AD. PRICKAERTS teaches 5 different clinical trial studies using cilostazol, a PDE3 inhibitor, to treat AD (page 1039 Section 4.3.1 Cilostazol). HASHIMOTO teaches cilostazol, a PDE3 inhibitor, inhibits PDE3B (page 2). The artisan would expect that cilostazol would inhibit PDE3B and therefore use cilostazol as a PDE3B inhibitor to treat AD since cilostazol is a PD3B inhibitor and has shown clinical utility against AD (PRICKAERTS page 1039 Section 4.3.1 Cilostazol and HASHIMOTO page 2).  Therefore, the artisan would be expected to administer cilostazol to treat AD given its proven clinical utility against AD. 
The artisan would be motivated to administer a combination of piceatanol with the PDE3B inhibitor cilostazol in a method to treat AD.  The artisan would be expected to combine piceatanol, known to be useful for treating AD (JUNG page 33 lines 1-5, Claim 55 and page 6 lines 21-23), with the PDE3B inhibitor cilostazol, also known to be useful to treat AD (PRICKAERTS page 1039 Section 4.3.1 Cilostazol and HASHIMOTO page 2), with the expectation that the resultant combination of PDE3B inhibitor cilostazol, and piceatanol would also be useful to treat AD since the constituent ingredients are known to be useful to treat AD.  Naturally, administering the combination cilostazol, and piceatanol would be expected to treat AD as methods of administering the constituent ingredients cilostazol, and (separately) piceatanol are known to be useful to treat AD.  As AD is treated and clinically controlled with the combination, above, it would also be expected that cell death due to oxidative stress would decrease since uncontrolled AD involves oxidative stress and cell death to neurons and surrounding tissue (COMA para [010]).  This rejects claims 20, 23, 25, and 27-28.

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed.
 A prior art search was conducted for Applicants’ elected species, which retrieved obvious prior art.  See “SEARCH 6-8” in enclosed search notes.
Furthermore, a review of the instant application’s inventor and assignee/owner names was undertaken in the STN search results and did not retrieve applicable double patent art against the elected invention.  Moreover, a review of the instant application’s inventor and assignee/owner names within PALM and PE2E SEARCH Databases did not retrieved applicable double patent art. See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN A HUTTER whose telephone number is (571)272-6323. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GILLIAN A HUTTER/Examiner, Art Unit 1625                   

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625